Mr. Justice Beckwith delivered the opinion of the Court: Cornelius Pointer died in 1833, leaving Matilda Jane one of his heirs. She married John Gr. Dustin in 1844, and children of the marriage were born alive. Dustin and wife conveyed the premises in controversy to the appellant, on the 29th day of December, 1862. The appellee entered into possession in 1852, under color of title acquired in good faith; and from that time until the commencement of this suit in 1863, has resided on the premises and paid all taxes assessed thereon. Dustin became invested with a life-estate in the premises by the curtesy initiate. He had the right of possession during his life; and he might have commenced suit, and recovered possession in the same manner that other tenants for life recover possession of their estates. The. estate of Dustin was one that might have been sold and conveyed in the same manner that other life-estates are. The statute of limitations has the same application to it that it has to other estates of that nature. Shortall v. Hinckley, 31 Ill. 219. By its operation the life-estate of Dustin was vested in the appellee, and he now holds it in the same manner and with the same rights that he would have had if Dustin had conveyed the same to him. The remedy for its recovery, by Dustin and his grantee, was not only barred, but the title was transferred when the remedy ceased. 3 Black. Com. 196; School District No. 4 v. Benson, 31 Maine, 384; Armstrong v. Risteau, 5 Md. 256; Blair v. Smith, 16 Miss. 273; 2 Wash. 492; Steele v. Johnson, 4 Allen, 425; The Incorporated Irish Society v. Richards, 4 Irish Eq. 177; Scott v. Nixon, 3 Den. & War. 388; Parker v. Southwick, 6 Watts, 378. The appellant is the owner of the remainder, and when the life-estate ceases he will be entitled to possession, and may recover it from those who wrongfully withhold it. Gregg v. Tesson, 1 Black 156; Shortall v. Hinckley, 31 Ill. 219. The judgment of the court below is affirmed. Judgment affirmed.